DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is in response to claims filed on 8/20/2020.  Claims 1-20 have been examined.  This action is Non-Final.

Claim Objection
On page 20 of the claims filed on 8/20/2021, the Applicant claims, Claim 17 and Claim 18, do not have proper spacing in between the claims.  Correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-11, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 3-13 of U.S. Patent No. 10,785,016 in view of U.S. Patent No. 10,474,846 (hereinafter “Rezayee”). 

A side-by-side comparison of claims of the pending application and the 10,785,016 patent is given in the following table to show their similarities are in BOLD and the differences are not:

          Application 16/998,328

           Patent no. 10,785,016


Claim 1.  An electronic component, comprising:
    a first external connection to receive an input voltage;
    a second external connection, maintained at an operating voltage;
    an internal voltage regulator, in communication with the first external connection and the second external connection, comprising an internal switching component in communication with the first external connection and the second external connection to supply current from the first external connection to the second external connection to maintain the second external connection at the operating voltage;
    a monitoring circuit in communication with the internal voltage regulator; and
    a cryptographic system;
    wherein the monitoring circuit determines whether power is being injected at the second external connection based on the current passing through the internal switching component from the first external connection to the second external connection.

Claim 2.  The electronic component of claim 1, wherein the internal switching component is controlled by a signal from the internal voltage regulator, wherein the signal consists of two states:
    an asserted stated wherein current flows from the first external connection to the second external connection; and
    a deasserted state wherein the current does not flow; and wherein the monitoring circuit monitors the current passing through the internal switching component based on the signal.

Claim 3.  The electronic component of claim 1, wherein the monitoring circuit monitors a frequency of the signal.

Claim 4.  The electronic component of claim 1, wherein the monitoring
circuit monitors a duration of an inactive period of the signal.

Claim 5.    The electronic component of claim 1, wherein the monitoring circuit monitors an amount of time that the signal is active.

Claim 6.  The electronic component of claim 1, wherein the cryptographic system is disabled if power is being injected at the second external connection.

Claim 7. An electronic component, comprising:
    a first external connection to receive an input voltage; a second external connection, maintained at an operating voltage;
     an internal voltage regulator, in communication with the first external connection and the second external connection, comprising an internal switching component in communication with the first external connection and the second external connection to supply current from the first external connection to the second external connection to maintain the second external connection at the operating voltage;
     a monitoring circuit in communication with the internal voltage regulator, wherein the monitoring circuit determines whether power is being injected at the second external connection based on current passing through the internal switching component from 
the first external connection to the second external connection;
     a cryptographic system;
     a processing unit, wherein the monitoring circuit alerts the processing unit if power is being injected at the second external connection.

Claim 8. The electronic component of claim 7, wherein the monitoring circuit causes an interrupt to the processing unit.

Claim 9. The electronic component of claim 7, wherein the monitoring circuit causes a bit in a register, readable by the processing unit, to be modified.

Claim 10. The electronic component of claim 7, wherein the processing
unit modifies an operation of the cryptographic system if power is being injected at the second external connection.

Claim 11. The electronic component of claim 7, wherein the internal switching component is controlled by a signal from the internal voltage regulator, wherein the signal consists of two states:
     an asserted stated wherein current flows from the first external connection to the second external connection; and a deasserted state wherein the current does not flow; and wherein the monitoring circuit monitors the current passing through the internal switching component based on the signal.

Claim 12. The electronic component of claim 11, wherein the monitoring 30 circuit monitors a frequency of the signal.

Claim 13.    The electronic component of claim 11, wherein the monitoring circuit monitors a duration of an inactive period of the signal.

Claim 14.    The electronic component of claim 11, wherein the monitoring circuit monitors an amount of time that the signal is active.

Claim 15.    An electronic component, comprising:
     a first external connection to receive an input voltage; a second external connection, maintained at an operating voltage;
     an internal voltage regulator, in communication with the first external connection and the second external connection, comprising an internal switching component in communication with the first external connection and the second external connection to supply current from the first external connection to the second external connection to maintain the second external connection at the operating voltage;
     a monitoring circuit in communication with the internal voltage regulator, wherein the monitoring circuit determines whether power is being injected at the second 
    a cryptographic system; and
    a Secure Element in communication with the monitoring circuit, wherein a Secure Element is defined as a tamper-resistant platform capable of securely hosting applications and their confidential and cryptographic data in accordance with the
rules and security requirements set forth by a set of well-identified trusted authorities.

Claim 16.    The electronic component of claim 15, wherein the Secure Element undertakes countermeasures if power is being injected at the second external connection.

Claim 17.    The electronic component of claim 16, wherein the Secure Element disables the cryptographic system if power is being injected at the second external connection.

Claim 18. The electronic component of claim 16, wherein the Secure Element deletes all encryption keys stored in the electronic component if power is being injected at the second external connection.

Claim 19.    The electronic component of claim 16, wherein the Secure Element replaces all encryption keys stored in the electronic component with random values if power is being injected at the second external connection.

Claim 20.    The electronic component of claim 16, wherein the Secure Element resets the electronic component if power is being injected at the second external connection.






Claim 1.  An electronic component, comprising:
     a first external connection to receive an input voltage;
     a second external connection maintained at an operating voltage;
     an internal voltage regulator, in communication with the first external connection and the second external connection, comprising an internal switching component in communication with the first external connection and the second external connection to supply current from the input voltage to the second external connection to maintain the second external connection at the operating voltage, wherein the internal switching component is controlled by a signal from the internal voltage regulator, wherein the signal from the internal voltage regulator, wherein the signal has an asserted state wherein a current flows from the first external connection to the second external connection and a deasserted state where the current does not flow;
     a monitoring circuit in communication with the signal; and 
     a cryptographic system;
     wherein the monitoring circuit determines whether power consumption analysis is being performed at the second external connection by monitoring at least one of:
     a number of positive transitions of the signal;
     a number of negative transitions of the signal;
     a number of negative and positive transitions of the signal;
     an amount of time that the signal is asserted;
or 
     a duration of time that the signal is deasserted;
and wherein behavior of the cryptographic system is modified if power consumption analysis is being performed.

Claim 2.  The electronic component of claim 1, wherein the cryptographic system is disabled if power consumption analysis is being performed.
Claim 3. An electronic component, comprising:
     a first external connection to receive an input voltage; 
     a second external connection, maintained at an operating voltage;
     an internal voltage regulator, in communication with the first external connection and the second external connection, comprising an internal switching component in communication with the first external connection and the second external connection to supply current from the input voltage to the second external connection to maintain the second external connection at the operating voltage, wherein the internal switching component is controlled by signal from the internal voltage regulator, wherein the signal comprises an asserted state where a current flows from the first external connection to the second external connection and deasserted state where the current does not flow;
     a monitoring circuit in communication with the signal to determine whether power consumption analysis is being performed at the second external connection by monitoring at least one of:
     a number of positive transitions of the signal;

     a number of negative and positive transitions of the signal;
     an amount of time that the signal is asserted; or
     a duration of time the signal is deasserted;
     a cryptographic system; and
     a processing unit, wherein the monitoring circuit alerts the processing unit if power consumption analysis is being performed.
Claim 4.  The electronic circuit of claim 3, wherein the monitoring circuit causes an interrupt to the processing unit.
Claim 5.  The electronic circuit of claim 3, wherein the monitoring circuit causes a bit in a register, readable by the processing unit, to be modified.
Claim 6. The electronic component of claim 3, wherein the processing unit modifies an operation of the cryptographic system if power consumption analysis in being performed.
Claim 7. The electronic component, comprising:
    a first external connection to receive an input voltage;
    a second external connection, maintained at an operating voltage;
    an internal voltage regulator, in communication with the first external connection and the second external connection, comprising an internal switching component in communication with the first external connection and the second external connection to supply current from the input voltage to maintain the second external connection at the operating voltage, wherein the internal switching component is controlled by a signal from the internal voltage regulator;
     a monitoring circuit in communication with the signal, wherein the monitoring circuit determines whether power consumption 
     a number of positive transitions of the signal;
    a number of negative transitions of the signal;
    a number of negative transitions and positive transitions of the signal;
    an amount of time that the signal is asserted; or 
     a duration of time that the signal is deasserted;
     a cryptographic system; and 
     a secure element in communication with the monitoring circuit; wherein a secure element is defined as a tamper-resistant platform capable of securely hosting application and their confidential and cryptographic data in accordance with rules and security requirement set forth by a set of well-identified trusted authorities.
Claim 9.  The electronic component of claim 8, wherein the secure element undertakes countermeasures if power consumption analysis is being performed.
Claim 10.  The electronic component of claim 9, where the secure element disables the cryptographic system if power consumption analysis is being performed.
Claim 11.  The electronic component of claim 9, wherein the secure element deletes all encryption keys stored in the electronic component if power consumption analysis is being performed.
Claim 12. The electronic component of claim 9, wherein secure element replaces all encryption keys stored in the electronic component with random values if power consumption analysis is being performed.
Claim 13.  The electronic component of claim 9, wherein the secure element resets the electronic component if power consumption analysis is being performed.







Although the 10,785,016 patent does not disclose the following limitation(s), U.S. Patent number 10,474,846 of Rezayee et al. (“Rezayee”) discloses the following limitation(s):
the monitoring circuit determines whether power is being injected at the second external connection based on the current passing through the internal switching component from the first external connection to the second external connection (Rezayee: col. 19, lines 17-36, See Fig. 4, #406 monitoring circuit determine whether power is being injected (i.e. glitch) at the second external connection #418 based on the current passing through the capacitor #424 from the first and second external connections #414 and #418). 
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness 
The 10,785,016 patent discloses all the structural elements of the claimed electronic components except for the monitoring circuit determines whether power is being injected at the second external connection based on the current passing through the internal switching component from the first external connection to the second external connection, which is disclosed in Rezayee (10,474,846). 
Thus, one of ordinary skill in the art of electronic components would have been motivated, before the effective filing date of the claimed invention, to update the electronic component of the 10,785,016 patent with the monitoring circuit that determines whether power is injected at the second external connection based on the current passing through the internal switching component from the first external connection to the second external connection in Rezayee thereby this is a security measure of identifying when a glitch attempt is occurring an electronic component by stopping glitch attacks (Rezayee: col. 2, lines 33-46). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 6-7, 10, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rezayee et al (10, 474, 846).
            As per claim 1, Rezayee discloses an electronic component (Rezayee: See Fig. 3, #100 reader chip), comprising: 
a first external connection to receive an input voltage (Rezayee: col. 18, lines 10-17, and lines 39-43, number of inputs and outputs maybe provided external to the reader chip (i.e. electronic component), to receive an input voltage (i.e. processing unit voltage feedback signal)); 
a second external connection, maintained at an operating voltage (Rezayee: col. 18, lines 10-17, 27-39, number of inputs and outputs may be provided external to the reader chip (i.e. electronic component), maintained at an operating voltage (i.e. reference voltage), the reference voltage); 
an internal voltage regulator, in communication with the first external connection and the second external connection (Rezayee: col. 18, lines 15-19, col. 19, lines 26-34, See Fig. 4, #418, internal voltage regular (i.e. processing unit power source output, and #414 and #408 first and second external connection), comprising an internal switching component in communication with the first external connection and the second external connection to supply current from the first external connection to the second external connection to maintain the second external connection at the operating voltage (Rezayee: col. 18, lines 52-57, internal switching (i.e. transistor) in communication with the first and second external connections #414 and #418 to supply current from the first external and second external connection to maintain the second external connection at operating voltage (i.e. reference voltage)); 
Rezayee:  col. 19, lines 17-34, See Fig. 4 #406 monitoring circuit) ; and 
a cryptographic system (Rezayee: See col. 8, lines 61-67, col. 9, lines 1-3, Fig. 3, #125 processing unit (i.e. cryptographic); 
wherein the monitoring circuit determines whether power is being injected at the second external connection based on the current passing through the internal switching component from the first external connection to the second external connection (Rezayee: col. 19, lines 17-36, See Fig. 4, #406 monitoring circuit determine whether power is being injected (i.e. glitch) at the second external connection #418 based on the current passing through the capacitor #424 from the first and second external connections #414 and #418). 
As per claim 6, Rezayee discloses the electronic component of claim 1.  Rezayee further discloses wherein the cryptographic system is disabled if power is being injected at the second external connection (Rezayee: See Fig. 3, col. 17, lines 15-62, the cryptographic system #125 (i.e. cryptographic processing unit), the cryptographic system is disable during glitches because the payment transactions cannot occur without the keys that are stored in the cryptographic system, and the keys are erased during a glitch). 
As per claim 7, Rezayee discloses an electronic component (Rezayee: See Fig. 3, #100 reader chip), comprising: 
a first external connection to receive an input voltage (Rezayee: col. 18, lines 10-17, and lines 39-43, number of inputs and outputs maybe provided external to the reader chip (i.e. electronic component), to receive an input voltage (i.e. processing unit voltage feedback signal)); 
(Rezayee: col. 18, lines 10-17, 27-39, number of inputs and outputs may be provided external to the reader chip (i.e. electronic component), maintained at an operating voltage (i.e. reference voltage), the reference voltage); 
an internal voltage regulator, in communication with the first external connection and the second external connection (Rezayee: col. 18, lines 15-19, col. 19, lines 26-34, See Fig. 4, #418, internal voltage regular (i.e. processing unit power source output, and #414 and #408 first and second external connection), comprising an internal switching component in communication with the first external connection and the second external connection to supply current from the first external connection to the second external connection to maintain the second external connection at the operating voltage (Rezayee: col. 18, lines 52-57, internal switching (i.e. transistor) in communication with the first and second external connections #414 and #418 to supply current from the first external and second external connection to maintain the second external connection at operating voltage (i.e. reference voltage)); 
a monitoring circuit in communication with the internal voltage regulator, wherein the monitoring circuit determines whether power is being injected at the second external connection based on current passing through the internal switching component from the first external connection to the second external connection (Rezayee: col. 19, lines 17-36, See Fig. 4, #406 monitoring circuit determine whether power is being injected (i.e. glitch) at the second external connection #418 based on the current passing through the capacitor #424 from the first and second external connections #414 and #418); 
a cryptographic system (Rezayee: See col. 8, lines 61-67, col. 9, lines 1-3, Fig. 3, #125 processing unit (i.e. cryptographic); and 
(Rezayee: col. 19, lines 22-45, See Fig. 4, monitoring circuit #406 alerts the processing unit #418 if power is being injected (i.e. glitch) at the second external connection). 
As per claim 10, Rezayee discloses the electronic component of claim 7.
Rezayee further discloses wherein the processing unit modifies an operation of the cryptographic system if power is being injected at the second external connection (Rezayee: (Rezayee: See Fig. 3, col. 17, lines 15-62, the cryptographic system #125 (i.e. cryptographic processing unit), modifies the cryptographic system by erasing or changing key values). 
As per claim 15, Rezayee discloses an electronic component (Rezayee: See Fig. 3, #100 reader chip), comprising: 
          a first external connection to receive an input voltage (Rezayee: col. 18, lines 10-17, and lines 39-43, number of inputs and outputs maybe provided external to the reader chip (i.e. electronic component), to receive an input voltage (i.e. processing unit voltage feedback signal)); 
          a second external connection, maintained at an operating voltage (Rezayee: col. 18, lines 10-17, 27-39, number of inputs and outputs may be provided external to the reader chip (i.e. electronic component), maintained at an operating voltage (i.e. reference voltage), the reference voltage); 
          an internal voltage regulator, in communication with the first external connection and the second external connection (Rezayee: col. 18, lines 15-19, col. 19, lines 26-34, See Fig. 4, #418, internal voltage regular (i.e. processing unit power source output, and #414 and #408 first and second external connection), comprising an internal switching component in communication with the first external connection and the second external connection to supply current from the (Rezayee: col. 18, lines 52-57, internal switching (i.e. transistor) in communication with the first and second external connections #414 and #418 to supply current from the first external and second external connection to maintain the second external connection at operating voltage (i.e. reference voltage)); 
          a monitoring circuit in communication with the internal voltage regulator, wherein the monitoring circuit determines whether power is being injected at the second external connection based on current passing through the internal switching component from the first external connection to the second external connection (Rezayee: col. 19, lines 17-36, See Fig. 4, #406 monitoring circuit determine whether power is being injected (i.e. glitch) at the second external connection #418 based on the current passing through the capacitor #424 from the first and second external connections #414 and #418); 
          a cryptographic system (Rezayee: See col. 8, lines 61-67, col. 9, lines 1-3, Fig. 3, #125 processing unit (i.e. cryptographic); 
          and a Secure Element in communication with the monitoring circuit (Rezayee: See Fig. 3 #116, col. 10, lines 52-60, secure element (i.e. glitch monitoring circuitry of power conversion circuitry), wherein a Secure Element is defined as a tamper-resistant platform capable of securely hosting applications and their confidential and cryptographic data in accordance with the rules and security requirements set forth by a set of well-identified trusted authorities (Rezayee: col. 14, lines 51-63, col. 17, lines 42-62, glitch monitoring circuitry is a tamper-resistant platform capable of security hosting applications (i.e. glitch instructions) and their confidential and cryptographic data).           As per claim 16, Rezayee discloses the electronic component of claim 15.
(Rezayee: See Fig. 4, col. 15, lines 3-35, secure element (i.e. glitch monitoring circuitry) undertakes countermeasures (i.e. corrective action) if power is being injected (i.e. glitch). 
          As per claim 17, Rezayee discloses the electronic component of claim 16.
          Rezayee further discloses wherein the Secure Element disables the cryptographic system if power is being injected at the second external connection (Rezayee: See Fig. 4, col. 15, lines 21-34, disables components of the payment reader, the payment reader includes the cryptographic system, if power consumption analysis is being performed (i.e. glitch)).            As per claim 18, Rezayee discloses the electronic component of claim 16.
           Rezayee further discloses wherein the Secure Element deletes all encryption keys stored in the electronic component if power is being injected at the second external connection (Rezayee: See Fig. 4, col. 15, lines 21-34, secure element deletes/erases keys stored in an electronic component if power consumption analysis (i.e. glitch).           As per claim 19, Rezayee discloses the electronic component of claim 16.
          Rezayee further discloses wherein the Secure Element replaces all encryption keys stored in the electronic component with random values if power is being injected at the second external connection (Rezayee: See Fig. 4, col. 16, lines 12-25, col. 17, lines 45-53, erasing key and changing values). 
As per claim 20, Rezayee discloses the electronic component of claim 16.
           Rezayee further discloses wherein the Secure Element resets the electronic component if power is being injected at the second external connection (Rezayee: See Fig. 4, col. 20, lines 49-60, resets the reader chip if power is being injected (i.e. glitch).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rezayee (10,474, 846) in view of Joshi (2010/0265743).

            As per claim 2, Rezayee discloses the electronic component of claim 1.
            Rezayee discloses wherein the internal switching component (Rezayee: col. 18, lines 52-57, internal switching (i.e. transistor)  is controlled by a signal from the internal voltage regulator (Rezayee: col. 18, lines 15-19, col. 19, lines 26-34, See Fig. 4, #418, internal voltage regular), and wherein the monitoring circuit monitors the current passing through the internal switching component based on the signal (Rezayee:  col. 19, lines 17-34, See Fig. 4 #406 monitoring circuit).  

	Joshi discloses wherein the signal consists of two states (Joshi: para. 0014, two possible states: asserted when voltage is present across the input and deasserted when the voltage is not present across the input): an asserted stated wherein current flows from the first external connection to the second external connection; and a deasserted state wherein the current does not flow (Joshi: para. 0014, 0018, 0021, 0024, asserted and deasserted two states across inputs (i.e. first and second external connection, allows current to flow through the opto-isolator, thus asserting the contact-input, deasserted the current does not flow).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the signal consists of two states: an asserted stated wherein current flows from the first external connection to the second external connection; and a deasserted state wherein the current does not flow of Joshi with Rezayee both are analogous in the art of voltage, the motivation is that it provides reliable protection, metering, monitoring and control in a power system (Joshi: para. 0005).

            As per claim 11, rejected under similar basis as claim 2.  


Claims 3-5, 8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rezayee (10,474, 846) in view of Yu et al. (2016/0359476).
             As per claim 3, Rezayee discloses the electronic component of claim 1.

Yu discloses monitoring circuit monitors a frequency of the signal (Yu: para. 0025, 0029, monitoring circuit (i.e. clock monitor circuit), and monitors a frequency of the signal, high frequency clock signals). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include monitoring circuit monitors a frequency of the signal of Yu with Rezayee both are analogous in the art of power consumption; one would have been motivation to look towards Yu because, Yu recognizes that frequency of a clock signal may deviate from target frequency due to an intentional manipulation of the cock signal in an attempt to breach security features of the device by exploiting circuits that are sensitive to the frequency of received clock signals (Yu: para. 0024).  Thereby, Yu protects against intentional deviations in the frequency of a clock signal, which is a security measure to prevent attacks to the integrated circuit.             As per claim 4, Rezayee discloses the electronic component of claim 1.
 Rezayee does not explicitly disclose wherein the monitoring circuit monitors a duration of an inactive period of the signal.
 Yu further discloses wherein the monitoring circuit monitors a duration of an inactive period of the signal (Yu: para. 0057-0060, inactive period of signal (i.e. delay)). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include monitoring circuit monitors a duration of an inactive period of the signal of Yu with Rezayee both are analogous in the art of power consumption.  One would have been motivated to include Yu’s monitoring circuit that monitors a duration of an (Yu: para. 0062).             As per claim 5, Rezayee discloses the electronic component of claim 1.
 Rezayee does not explicitly disclose the monitoring circuit monitors an amount of time that the signal is active. 
 Yu discloses monitoring circuit monitors an amount of time that the signal is active (Yu: para. 0070, 0074-0075, monitoring an amount of time using a counter based on clock signal is active). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include monitoring circuit monitors an amount of time that the signal is active of Yu with Rezayee both are analogous in the art of power consumption.  One would be motivated to include Yu’s monitoring circuit monitors an amount of time that the signal is active because the counter circuit used to monitor the higher frequency system clock may only add a limited amount of power consumption while achieving accuracy (Yu: para. 0076).
            As per claim 8, Rezayee discloses the electronic component of claim 7.
Rezayee does not explicitly disclose wherein the monitoring circuit causes an interrupt to the processing unit. 
Yu discloses wherein the monitoring circuit causes an interrupt to the processing unit (Yu: para. 0025, 0075, 0083, monitoring circuit (i.e. clock monitor circuit) asserts a signal used to trigger an interrupt to a processor). 
(Yu: para. 0025-0026).
As per claims 12-14, rejected under similar basis as claims 3-5 respectively.  


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rezayee (10,474, 846) in view of Hwang (2007/0076864).            As per claim 9, Rezayee discloses the electronic component of claim 7.
Rezayee does not explicitly disclose wherein the monitoring circuit causes a bit in a register, readable by the processing unit, to be modified.
Hwang discloses wherein the monitoring circuit causes a bit in a register, readable by the processing unit, to be modified (Hwang: para. 0020, bits change (i.e. modified) and stored in register).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include monitoring circuit causes a bit in a register, readable by the processing unit, to be modified of Hwang with Rezayee both are analogous in the art of power consumption.  One would be motivated to include Hwang, because the more bits that (Hwang: para. 0020).  Since a power analysis attack involves attacking a cryptographic system using the changes in power consumed in a register, it may be desirable to maintain constant power consumption (Hwang: para. 0020). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




3/18/2021
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                                        



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439